DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 January 2020 has been entered.

Status of Claims

In the amendment dated 14 December 2020 and filed on 15 January 2020 the following changes have occurred: Claim 1 has been amended. 
Claims 1-20 are currently pending and have been examined.


Notice to Applicant

In light of the specification [0056] to [0103], the limitation “image quality parameter” is any characteristic or metric (whether obtained from the medical device or image itself) that is associated with image quality. 
In light of the specification [0062] to [0098], the limitation “to generate an image quality parameter” is interpreted to mean to identify and extract (or acquire) an image quality parameter or term from a report through natural language analysis. 
Under BRI, the limitation “text” is interpreted to include both words and numbers (i.e. code, Greek, Coptic, alphanumeric, etc.). .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-9), a machine (claims 10-12), and an article of manufacture (claim 13-20) 
These steps to assess medical device quality, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a processor, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11-12, and 14-20, reciting particular aspects of assessing medical device quality).  

amount to mere instructions to apply an exception (such as by applying a natural language algorithm to the at least one report to generate the image quality parameter amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. 2 to pg. 16, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving at least one report associated with at least one medical image acquired by a medical device amounts to mere data gathering, and recitation of generating a value for the image quality parameter amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-9, 11-12, and 14-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5-9, 10-12, 14 and 17-20   additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 3-4 and 15-16 reciting additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as training data derived from medical images that have associated reports, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); wherein image quality issues associated with the medical images have been quantified or verified, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US20130251219A1), in view of Reiner (US20070232868A1), and further in view of Purdie et al. (US20160140300A1).
Regarding claim 1, Mehta discloses receive at least one report associated with at least one medical image acquired by a medical device ([0011] “Display 19 presents the image and report generator 34, in response to detection of selection of the image element, identifying at least one medical reduced quality image as having an image quality deficiency, automatically generates a report. The report comprises data representing an anonymized reduced quality image having the image quality deficiency…”)
analyze the at least one report ([0012] “In response to receiving an image quality deficiency report as a trigger from user activation of the dissatisfaction button, report generator 34 residing on the imaging system, in step 213, automatically, determines a time of acquisition and registered patient identifier associated with an image of deficient quality and generates a log record that contains UI action history, acquisition parameters, image quality assessment and problem description and system configuration parameters.”)
and generate at least one image quality parameter, wherein each image quality parameter is associated with a corresponding report of the at least one report ([0011] “Repository 17 stores anonymized reduced quality images and associated generated reports and associated problem description information.” [0012] “Generator 34 anonymizes the image of deficient quality a quality deficiency currently displayed on display 19 and provided by imaging system 11.” [0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. by comparison with template reference images of an anatomical region of interest (ROI) concerned or by detecting, common artifacts, banding, poor luminance range or monochrome areas, for example.”)
assess the at least one image quality parameter and generate alert information relating to the medical device ([0015] “In step 313 in response to identifying that a workflow step affecting image quality is omitted, report generator 34 presents an alert message to the user on display 19 and generates a log record that contains UI action history, acquisition parameters, image quality assessment and problem description and system configuration parameters and communicates the generated report to a remote service centre and notifies service personnel assigned to a particular site.”)
 
Mehta does not explicitly disclose however Reiner teaches and is generated by applying a natural language algorithm to the at least one report to generate the at least one image quality parameter, wherein the natural language algorithm comprises a learning algorithm configured…. ([0138] “According to one embodiment of the invention, the QA scorecard program 110 may customize natural language processing (NLP) programs for the radiology domain to identify “key concepts” in radiology reports and search the information databases for correlating data. According to one embodiment of the invention, pertinent data may be extracted from laboratory and pathology data; health and physical data; discharge summaries; consultations; patient-specific demographic data; genomic data; and other data.” [0085] “…imaging modalities; parameters that are selected to perform the imaging modalities, including motion information, positioning information, exposure information, artifact information, collimation information; number of times an imaging exam is performed; data files and databases that are accessed; information that is requested, including patient names/identifiers...”)
derived from medical images that have associated reports ([0114] “The QA scorecard program 110 facilitates creation of a universal, patient-specific imaging data sheet for digital images that could be stored in the EMR, RIS, and/or PACS, among other information systems.” [0039] “According to one embodiment of the invention, bi-directional communication between the QA scorecard system 100 of the present invention and the information systems allows the QA scorecard system 100 to generate desired reports and/or other information.”)
wherein image quality issues associated with the medical images have been quantified or verified ([0097] “A score of 2 may be considered “limited”. This means that the information obtained during the image study is less than expected for a typical examination of this type.”)



Mehta in view of Reiner does not explicitly disclose however Purdie teaches ….to generate a value for the image quality parameter on the basis of at least one training data derived from medical images that have associated reports ([0094] “In the training phase, labelled ROIs and treatment plans may be used to train an algorithm for ROI and plan classification and quality estimation.” [0135] “The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality. The calculation may also include determination of how well certain ROI features match with expected ROI characteristics and may include generation of error and/or warnings if the quality estimate is below a certain threshold value.”)
and wherein the training data comprise text fragments of the associated reports ([0077] “The machine learning algorithms may be trained on a relatively large set of features. This database(s) 206 may be a storage location for all those features. The database(s) 206 may include a collection 
in which the text fragments are labeled with degrees of positivity or negativity regarding whether the text fragments pertain to the image quality issues ([0099] “This may address both labelling errors (e.g., the planner labelled the heart ROI as lung) and quality errors (e.g., the heart ROI is very poorly contoured and contains a lot of lung, spinal column, etc.).”)

Note: the text fragments/labels “heart” and “ROI” are labeled/described as being very poorly contoured and containing other organ parts which is a degree of negativity in regards to the quality of the image.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus to generate a value for at least one training data and label text fragments with a degree of positivity or negativity. The motivation for the combination of prior art elements is to automate the quality assurance process (See Purdie, Background).
Regarding claim 2, Mehta discloses wherein a report of the at least one report comprises text ([0024] “The report also comprises a record of a sequence of user interface actions occurring preceding and related to acquisition of the reduced quality image and a problem description and method configuration settings.”)
to generate an image quality parameter ([0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. … by detecting, common artifacts, ….”)

Mehta does not explicitly disclose however Reiner teaches wherein the processor is configured to analyze at least one portion of the text ([0130] “In operation 336, the QA scorecard program 110 enables the radiologist to generate a structured text report that may be correlated with the imaging study. According to one embodiment, structured text reports use a standardized lexicon that enable large scale database mining of reports ...”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus where the classifier module is configured to analyze at least one portion of the text. The motivation for the combination of prior art elements is to calculate a QA score for the radiologist (See Reiner, Background).

Regarding claim 3, Mehta does not explicitly disclose however Reiner teaches wherein the processor is configured to generate the image quality parameter on the basis of an image quality issue in the at least one portion of the text ([0128] “According to one embodiment of the invention, the QA scorecard program 110 may also enable the radiologist to 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus where the classifier module is configured to generate an image quality parameter. The motivation for the combination of prior art elements is to calculate a QA score for the radiologist (See Reiner, Background).
Regarding claim 5, Mehta discloses wherein at least one report comprises a plurality of reports ([0011] “Repository 17 stores anonymized reduced quality images and associated generated reports and associated problem description information.”)
wherein the at least one quality parameter comprises a plurality of quality parameters ([0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. by comparison with template reference images of an anatomical region of interest (ROI) concerned or by detecting, common artifacts, banding, poor luminance range or monochrome areas, for example.”)
 wherein the processor is configured to generate alert information ([0015] “In step 313 in response to identifying that a workflow step affecting image quality is omitted, report generator 34 presents an alert message to the user on display 19…”)
 
on the basis of a determined trend in the plurality of quality parameters ([0142] “According to one embodiment of the invention, the QA scorecard program 110 may perform trend analysis to identify specific trends in diagnostic accuracy.” [0100] “The prospective and retrospective trending analysis enables automatic detection of immediate and recurrent problems, as they relate to equipment, personnel, data input, and overall workflow.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus where alerts are generated on the basis of a trend. The motivation for the combination of prior art elements is to calculate a QA score for the radiologist (See Reiner, Background).
Regarding claim 6, Mehta discloses wherein the at least one report is generated by at least one user on the basis of the at least one medical image 
Regarding claim 7, Mehta discloses wherein the processor is configured to generate the alert information ([0015] “In step 313 in response to identifying that a workflow step affecting image quality is omitted, report generator 34 presents an alert message to the user on display 19…”)
based on a comparison of the at least one image quality parameter with a threshold ([0019] “The imaging system cross checks predetermined quality template roadmap settings in profile 403 against the settings used for a current image acquisition by comparing use of a pixel shifting algorithm (automatic versus Flexible), autopixelshift threshold…”)
Regarding claim 8, Mehta discloses wherein the at least one report comprises a plurality of reports ([0011] “Repository 17 stores anonymized reduced quality images and associated generated reports and associated problem description information.”)
and wherein the at least one quality parameter comprises a plurality of quality parameters ([0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. by comparison with template reference images of an anatomical region of interest (ROI) concerned or by detecting, common artifacts, banding, poor luminance range or monochrome areas, for example.”)

Mehta does not explicitly disclose however Reiner teaches wherein the processor is configured to generate the alert information based on a number of the plurality of quality parameters exceeding the threshold 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus where the assessment module is configured to generate alert information. The motivation for the combination of prior art elements is to calculate a QA score for the radiologist (See Reiner, Background).
Regarding claim 9, Mehta discloses the processor according to claim 1 ([0025] “A computer is a hardware element comprising a controller, logic device, programmed logic array or other processing device.”)
alarm output device ([0015] “…report generator 34 presents an alert message to the user on display 19...”)
wherein, the at least one report is provided from the storage device unit to the processor ([0020] “Report generator 34 re-processes an image with stent detection using profile 409 settings and provides the re-processed image on display 19.” [0011] “These processes may include receiving input data and/or parameters, performing operations on received input data and/or 

Mehta does not explicitly disclose however Reiner teaches wherein, the processor is configured to generate alert information on the basis of the at least one report provided from the storage device ([0093] “According to one embodiment of the invention, the server 120 may include a notification module 236 that generates notifications and/or alerts based on the completion of reports, scheduling or the occurrence of predefined events. The notifications may be triggered by the release of items, such as status information, completion of an imaging report, change of an appointment, and/or other items.”)
wherein, the alarm output device is configured to output an alert based on the alert information ([0093] “According to one embodiment, the notification module 236 may generate and forward notifications and/or alerts to client computers 101 and/or mobile devices, using known communication techniques including electronic mail messages, voice messages, telephone messages, text messages, instant messages, facsimile, and/or other communication techniques.”)


Regarding claim 10, Mehta discloses providing at least one report associated with at least one medical image acquired by a medical device, wherein a report is associated with a corresponding medical image ([0011] “Display 19 presents the image and report generator 34, in response to detection of selection of the image element, identifying at least one medical reduced quality image as having an image quality deficiency, automatically generates a report. The report comprises data representing an anonymized reduced quality image having the image quality deficiency…”)
wherein the image quality parameter is associated with a corresponding report ([0011] “Repository 17 stores anonymized reduced quality images and associated generated reports and associated problem description information.” [0012] “Generator 34 anonymizes the image of deficient quality and captures images associated with a quality deficiency currently displayed on display 19 and provided by imaging system 11.” [0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. by comparison with template reference images of an anatomical region of interest (ROI) concerned or by detecting, common artifacts, banding, poor luminance range or monochrome areas, for example.”)
assessing the at least one image quality parameter and generating alert information relating to the medical device ([0015] “In step 313 in response to identifying that a workflow step affecting image quality is omitted, report generator 34 presents an alert message to the user on display 19 and generates a log record that contains UI action history, acquisition parameters, image quality assessment and problem description and system configuration parameters and communicates the generated report to a remote service centre and notifies service personnel assigned to a particular site.”)

 
Mehta does not explicitly disclose however Reiner teaches analyzing the at least one report and generating at least one image quality parameter by applying a natural language processing algorithm comprising a learning algorithm to the at least one report and using the learning algorithm ([0138] “According to one embodiment of the invention, the QA scorecard program 110 may customize natural language processing (NLP) programs for the radiology domain to identify “key concepts” in radiology reports and search the information databases for correlating data. According to one embodiment of the invention, pertinent data may be extracted from laboratory and pathology data; health and physical data; discharge summaries; consultations; patient-specific demographic data; genomic data; and other 
and wherein the at least one training data is derived from medical images that have associated reports ([0114] “The QA scorecard program 110 facilitates creation of a universal, patient-specific imaging data sheet for digital images that could be stored in the EMR, RIS, and/or PACS, among other information systems.” [0039] “According to one embodiment of the invention, bi-directional communication between the QA scorecard system 100 of the present invention and the information systems allows the QA scorecard system 100 to generate desired reports and/or other information.”)
and wherein issues associated with the medical images have been quantified or verified ([0097] “A score of 2 may be considered “limited”. This means that the information obtained during the image study is less than expected for a typical examination of this type.”)



Mehta in view of Reiner does not explicitly disclose however Purdie teaches to generate a value for the image quality parameter on the basis of at least one training data ([0094] “In the training phase, labelled ROIs and treatment plans may be used to train an algorithm for ROI and plan classification and quality estimation.” [0135] “The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality. The calculation may also include determination of how well certain ROI features match with expected ROI characteristics and may include generation of error and/or warnings if the quality estimate is below a certain threshold value.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus to generate a value for at least one training data. The motivation 
Regarding claim 11, Mehta discloses generating the at least one report by at least one user on the basis of the at least one medical image ([0004] “The display processor generates data representing an image for display including a user selectable image element enabling a user to identify at least one medical image as having an image quality deficiency. The display presents the image. The report generator, in response to detection of selection of the image element, identifying at least one medical reduced quality image as having an image quality deficiency, automatically generates a report.”)
Regarding claim 12, Mehta discloses a computer program for controlling an apparatus which when executed by a processor is configured to carry out the method of claim 10 
Regarding claim 13, Mehta discloses a non-transitory computer readable medium having storing instructions executable bv a data processor to perform a method of performing a method for assessing medical imaging device quality ([0025] “A processor as used herein is a device for executing machine-readable instructions stored on a computer readable medium, for performing tasks and may comprise any one or combination of, hardware and firmware.”) 
providing at least one report associated with at least one medical image acquired by a medical device, wherein a report is associated with a corresponding medical image ([0011] “Display 19 presents the image and report generator 34, in response to detection of selection of the image element, identifying at least one medical reduced quality image as having an image quality deficiency, automatically generates a report. The report comprises data representing an anonymized reduced quality image having the image quality deficiency…”)
wherein the image quality parameter is associated with a corresponding report ([0011] “Repository 17 stores anonymized reduced quality images and associated generated reports and associated problem description information.” [0012] “Generator 34 anonymizes the image of deficient quality and captures images associated with a quality deficiency currently displayed on display 19 and provided by imaging system 11.” [0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. by comparison with template reference common artifacts, banding, poor luminance range or monochrome areas, for example.”)
assessing the at least one image quality parameter and generating alert information relating to the medical device ([0015] “In step 313 in response to identifying that a workflow step affecting image quality is omitted, report generator 34 presents an alert message to the user on display 19 and generates a log record that contains UI action history, acquisition parameters, image quality assessment and problem description and system configuration parameters and communicates the generated report to a remote service centre and notifies service personnel assigned to a particular site.”)

 
Mehta does not explicitly disclose however Reiner teaches analyzing the at least one report and generating at least one image quality parameter by applying a natural language processing algorithm comprising a learning algorithm to the at least one report and using the learning algorithm… ([0138] “According to one embodiment of the invention, the QA scorecard program 110 may customize natural language processing (NLP) programs for the radiology domain to identify “key concepts” in radiology reports and search the information databases for correlating data. According to one embodiment of the invention, pertinent data may be extracted from laboratory and pathology data; health and physical data; discharge summaries; 
and wherein the at least one training data is derived from medical images that have associated reports ([0114] “The QA scorecard program 110 facilitates creation of a universal, patient-specific imaging data sheet for digital images that could be stored in the EMR, RIS, and/or PACS, among other information systems.” [0039] “According to one embodiment of the invention, bi-directional communication between the QA scorecard system 100 of the present invention and the information systems allows the QA scorecard system 100 to generate desired reports and/or other information.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that uses natural language processing on at least one report where the training data is 

Mehta in view of Reiner does not explicitly disclose however Purdie teaches …to generate a value for the image quality parameter on the basis of at least one training data ([0094] “In the training phase, labelled ROIs and treatment plans may be used to train an algorithm for ROI and plan classification and quality estimation.” [0135] “The quality estimate may be calculated as a confidence value, a simple pass/fail determination, or any other suitable estimate of quality. The calculation may also include determination of how well certain ROI features match with expected ROI characteristics and may include generation of error and/or warnings if the quality estimate is below a certain threshold value.”)
and wherein text fragments of the reports are labeled with degrees of positivity or negativity regarding whether the text fragments pertain to image quality ([0099] “This may address both labelling errors (e.g., the planner labelled the heart ROI as lung) and quality errors (e.g., the heart ROI is very poorly contoured and contains a lot of lung, spinal column, etc.).”)

Note: the text fragments/labels “heart” and “ROI” are labeled/described as being very poorly contoured and containing other organ parts which is a degree of negativity in regards to the quality of the image.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus to generate a value for at least one training data. The motivation for the combination of prior art elements is to automate the quality assurance process (See Purdie, Background).
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 8.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US20130251219A1), in view of Reiner (US20070232868A1), Purdie et al. (US20160140300A1), and further in view of Kangarloo et al. (US20090228299A1).
Regarding claim 4, Mehta discloses to generate the image quality parameter ([0013] “The system in one embodiment automatically identifies poor image quality or prompts a user that image quality may be deficient e.g. … by detecting, common artifacts...”)

Mehta does not explicitly disclose however Reiner teaches wherein the processor is configured to use a database containing a plurality of text fragments ([0086] “According to one embodiment of the invention, the imaging device monitoring data and/or imaging device specification data may be stored in database 219.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus that uses a database for storing text. The motivation for the combination of prior art elements is to calculate a QA score for the radiologist (See Reiner, Background).

Mehta in view of Reiner and Purdie does not explicitly disclose however Kangarloo teaches compare the at least one portion of the text to at least one of the plurality of text fragments ([0041] “Aspects of one implementation include: (1) a large number of semantic classes (>250) as compared to currently available lexical sources (e.g., UMLS), improving discrimination for parsing, semantic interpretation, and frame building tasks.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop an apparatus where the classifier module compares text. The motivation for the combination of prior art elements is to map patient data to biological data (See Kangarloo, Abstract).
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 4.

Response to Arguments
Applicant’s arguments dated 14 December 2020 and filed on 15 January 2020 have been considered but are not fully persuasive.
Regarding the 112(a) rejection, the applicant has amended claim 1 to recite the language supported by the specification. Therefore, 112(a) rejections has been withdrawn.
Regarding the 103 rejection, the applicant arguments have been considered, but are moot since they do not apply to the newly cited reference.



Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
Geleijnse, G., & Korst, J. H. (2005). Automatic Ontology Population by Googling. In BNAIC (pp. 120-126).
This reference is relevant since it discloses using natural language processing for text fragments.
Geleijnse, G., & Korst, J. (2006). Learning effective surface text patterns for information extraction. In Proceedings of the Workshop on Adaptive Text Extraction and Mining (ATEM 2006).
This reference is relevant since it discloses calculating a score for values for natural language text and positive & negative parts of speech.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626         

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626